HENDRY, Judge.
Defendants appeal from their conviction of the crime of robbery in the Criminal Court of Record in and for Dade County.
Appellants urge, on this appeal, several errors: (1) an illegal search and seizure resulting in illegally obtained evidence, (2) failure of the trial court to afford a preliminary hearing prior to arraignment, (3) failure of the trial court to grant a new trial based on alleged mistaken identifications of appellants during a police line-up and certain prejudicial remarks made by the prosecutor, (4) failure of the trial court to direct a verdict for insufficiency of evidence.
We must disagree with appellants’ initial contention because the record amply demonstrates that the search involved was made incidental to a valid arrest.1
There was no error committed by the trial court in failing to afford appellants a preliminary hearing, inasmuch as, a preliminary hearing is not a necessary step in criminal proceedings.2
Appellants’allegation in regard to the prejudicial remarks of the prosecutor are not well taken, in that, the record clearly indicates that appellants opened the-door to these remarks by going into their past history.
The remainder of appellants’ assignments of error deal with “sufficiency of the evidence” in regard to the trial court’s failure to direct verdicts or grant new trials. These are matters properly reserved for the discretion of the trial judge. No substantial error having been made to appear, his discretion will not be disturbed.3
Accordingly, the judgment appealed is affirmed.
Affirmed.

. Melton v. State, Fla.1954, 75 So.2d 291.


. Baugus v. State, Fla.1962, 141 So.2d 264.


.§ 918.08, Fla.Stat., F.S.A., McCray v. State, 45 Fla. 80, 34 So. 5.